Citation Nr: 0503928	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  99-18 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision rendered by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In July 2001, the Board remanded the case to the RO for 
evidentiary development.  The case has been returned to the 
Board for further appellate consideration. 

During the pendency of this appeal, the Atlanta, Georgia, RO, 
assumed the role of the agency of original jurisdiction.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  There is no credible evidence to corroborate the 
occurrence of the veteran's claimed sexual assault during 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal have been accomplished.

Through letters in April 2002, August 2002, and May 2004, as 
well as a July 2004 supplemental statement of the case 
(SSOC), the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with his appeal, and the bases 
for the denial of the claim. 

The Board is cognizant that 38 C.F.R. § 3.304(f) was amended 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (March 7, 2002) 
(now codified at 38 C.F.R.§ 3.304(f) (2004)).  The Board 
notes that the provisions of 38 C.F.R. § 3.304(f) mirror 
those provisions of VA's Adjudication Procedural Manual, M21-
1, Part III, 5.14(d) regarding substantiating personal 
assault claims.  The M21-1 Part III, 5.14(d) lists the same 
alternative sources of evidence as are listed at 38 C.F.R. § 
3.304(f)(3).
The amended regulation requires that VA not deny PTSD claims 
based on personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records may help prove the stressor occurred.  The record 
reflects that the veteran was apprised of the amended 
regulation in the July 2004 SSOC.  At that time, the veteran 
was notified of what type of evidence other than service 
records could be used to corroborate his assertion that an 
in-service stressor of a personal assault in a claim for 
service connection for PTSD.  

For the foregoing reasons, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that the April 2002, August 2002, and 
May 2004 letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  
Additionally, the veteran was asked to provide information, 
and, if necessary, authorization, to enable the RO to attempt 
to obtain any outstanding medical evidence pertinent to the 
claim on appeal.  The RO's letter also invited the veteran to 
send in any evidence in his possession.

The veteran's service medical and service personnel records 
have been obtained and are associated with the claims 
folders.  In its July 2001 remand, the Board requested that 
the RO attempt to locate additional service medical or 
personal records including AE Form 3087 as well as any 
medical or psychiatric reports dated around July 1969.  The 
National Personnel Records Center (NPRC) responded by 
forwarding additional service medical records in October 2001 
that were not previously of record.  At that time, NPRC noted 
that all service medical records were being sent and that 
they had no additional records.  Likewise, in response to a 
request from the RO for Criminal Investigation Division (CID) 
records from Frankfort, Germany, for an assault that 
allegedly took place sometime between April 1969 to September 
1970, the service department noted, in March 2003, that the 
document or information requested was not a matter of record.  
The RO also requested records of any psychiatric treatment 
from the Army hospital at Wurzburg, Germany, for July and 
August 1969.  The veteran's hospital chart was received in 
April 2004.  Based on the foregoing, the Board finds that the 
RO has satisfied the duty to assist the veteran in obtaining 
service records.  The RO has sought records from the service 
department as well as the military medical facility wherein 
the veteran alleges in-service psychiatric treatment.  
Responses from these military sources are of record.  There 
is no indication that any other evidence, not already of 
record, is available.  

The Board notes that through the July 2001 Remand, the RO was 
asked to schedule the veteran for a VA examination.  The 
requested examination was scheduled and the veteran was 
informed of the time, date, and location of the examination 
by letter in May 2003.  However, the veteran did not report 
for the scheduled examination.   Pursuant to 38 C.F.R. § 
3.655 (2004), when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  The evidence does not show good cause 
for the veteran's failure to report for the examination.  
While the veteran's representative notes that the veteran was 
awarded special monthly pension for being housebound due to 
chronic renal failure and status post cerebrovascular 
accident (CVA), the record does not reflect that these 
conditions were present at the time of the scheduled 
examination.  On the contrary, his renal failure was 
initially diagnosed during treatment in February 2004.  
Moreover, the veteran has no indicated his willingness to 
report for an examination if another examination were to be 
scheduled.  Accordingly, the Board will proceed to decide the 
veteran's claim based on the evidence of record.  

In any event, as discussed below, the veteran's claimed in-
service stressor has not been verified.  Other than service 
records, additional credible supporting evidence from other 
sources pertaining to the veteran's claimed stressors has not 
been submitted by the veteran.  Therefore, further remand for 
a medical opinion is not found to be warranted in this 
instance.

It appears that all evidence identified by the veteran as 
relative to his claim has been obtained and associated with 
the claims file.  Moreover, the veteran has been given 
opportunities to submit evidence to support his claim.  No 
outstanding sources of pertinent evidence, to include from 
any treatment providers, have been identified, nor has either 
the veteran or his representative indicated that there is any 
outstanding pertinent evidence that has not been obtained.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA.  Following 
compliance with the notice requirements of the VCAA and 
completion of all indicated evidential development, the RO 
readjudicated the veteran's claim on a de novo basis.  There 
is no indication or reason to believe that its decision would 
have been different had the claim not been previously 
adjudicated.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA.

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on appeal at this 
juncture.


Evidentiary Background

The veteran served on active duty in the Army from October 
1968 to November 1970.  Service personnel records indicate 
that he left his duty station without permission on one 
occasion and was caught sleeping while on guard duty on two 
separate occasions.  He received rank reductions and 
nonjudicial Article 15 punishments for these offenses.  

The veteran's service medical records include a notation that 
the veteran was "seen by a psychiatrist" at the 
neuropsychiatric service at the Wurzburg, Germany, Army 
Hospital.  However, a review of the veteran's service medical 
records do not included documentation of a sexual assault or 
any diagnosis of an acquired psychiatric disorder.  On the 
contrary, his separation examination report is negative for 
the presence of an acquired psychiatric disorder.  

The veteran's post service history is significant for a long 
history of legal problems as well as substance abuse 
problems.  In a statement dated in February 1979, the veteran 
reported that he was presently incarcerated at a prison in 
Philadelphia, Pennsylvania.  At the time, he was seeking VA 
educational benefits.

Subsequent VA treatment records show numerous inpatient and 
outpatient treatment for substance abuse as well as 
domiciliary care.  The veteran received inpatient substance 
abuse treatment at the Perry Point, Maryland, VA Medical 
Center (VAMC) from June to July 1996.  He reported that he 
had been addicted to heroin and cocaine for more than 25 
years.    

Several days after his discharge from the Perry Point VAMC, 
the veteran voluntarily sought treatment at the Martinsburg, 
West Virginia, VAMC for alcohol and drug dependence.  He 
reported two prior admissions for detoxification, but denied 
ever completing a rehabilitation program.  He subsequently 
enrolled in a detoxification program from July to August 
1996.  He admitted daily use of heroin, cocaine, and alcohol.  
The hospital discharge summary notes that the veteran needed 
to be evaluated for noncombat PTSD; however, no diagnosis of 
PTSD was rendered.  Pertinent diagnoses were alcohol and 
polydrug dependence.  He was noted to be homeless and had 
problems with employment.  

From July to August 1997, the veteran received inpatient 
treatment at the Baltimore, Maryland, VAMC.  He reported a 
history of being assaulted in May 1997 with a shotgun with a 
resultant scalp laceration, abdominal injury, and left hand 
fractures.  A CT scan revealed a left epidural/subdural 
hematoma.  He underwent a bur hole craniotomy in August 1997 
for evacuation of the hematoma.  

A September 1997 VA Social Work Service note indicates that 
the veteran had multiple medical problems that made it 
difficulty for him to function independently.  He was in a 
recent car accident that injured his neck and shoulder.  He 
was also homeless and had been unemployed since May 1997.  He 
had been staying with a female friend, but could no longer 
stay there.  He was divorced with four children and had no 
family support.  He was seeking admission into the 
domiciliary program.  

In November 1998 the veteran was admitted into a VA 
domiciliary program.  He was given an irregular discharge in 
December 1998 after missing bed check.  The final diagnoses 
included substance abuse, diabetes mellitus, and 
hypertension.

In February 1999, the veteran was again admitted to a VA 
medical facility for treatment of alcohol abuse and 
uncontrolled insulin dependent diabetes mellitus.  

In February 1999, the veteran filed his claim for service 
connection for PTSD due to alleged sexual abuse.  On his 
application for VA benefits, he reported that the sexual 
abuse occurred in Germany in 1969.

In May 1999, the RO denied service connection for PTSD due to 
sexual assault.  The veteran subsequently filed a timely 
appeal of the denial of service connection.

In a statement dated in September 1999, the veteran reported 
that he had "dreams of terror."  He did not feel 
comfortable in crowds.  He was depressed, and had panic 
attacks and rage.  He felt that he was overly defensive and 
had a sleep disorder.  He reported that he never had a job 
for over 7 months before getting fired.  He recently quit a 
job at a plastics company to avoid being fired.  He had been 
incarcerated for 10 years.  He had shot people on three 
different occasions as he felt that people had 
"disrespected" him.  

A September 1999 VA nursing note indicates that the veteran 
had an extensive history of polysubstance dependence with his 
most recent inpatient treatment having been completed in 
April 1999.  He also had a number of health problems 
including arthritis of the hips, insulin dependent diabetes 
mellitus, hypertension, post-traumatic subdural hematoma, 
trauma to the right arm, chest pain, and coronary artery 
disease.  It was noted that the veteran had non-combat 
related PTSD due to sexual trauma during service in 1969.  He 
was receiving treatment from the VAMC trauma team.  He 
reported that he was incarcerated from 1988 to 1993 after 
being convicted of selling drugs.  The assessment was 
impaired health maintenance, homelessness, and ineffective 
coping related to substance dependence.  

A subsequent VA psychology assessment dated in September 1999 
indicates that the veteran reported numerous head injuries 
from being beaten.  He had problems with his memory, 
equilibrium, vision, and speech as a result.  He reported 
that he was beat by his father during his childhood and that 
he was sexually assaulted in the Army.  He had beat and shot 
many people resulting in his prior incarcerations.  MMPI 
testing revealed depression with the most pronounced element 
in his personality profile being his anger and tendency to 
act out.  The assessment was PTSD related to sexual abuse and 
physical abuse.  

By rating action dated in November 1999, the RO awarded 
nonservice-connected pension benefits.  

A January 2000 VA psychiatric outpatient treatment record 
indicates that that the veteran reported that he was recently 
discharged from a VA homeless progress as he had been 
drinking and using cocaine during a visit with his sister.  
He reported that while serving in the Army he was raped while 
under the influence of drugs.  He reported nightmares since 
that time and felt that this incident influenced the course 
of his life.  He had difficulty getting close to other men 
and felt anxious around a crowd of men.  He was in prison 
from 1973 to 1975, 1978 to 1982, 1985 to 1987, and 1990 for 
attempted murder.  On one instance, he beat a man with a crow 
bar.  He reported that he started using heroin while in the 
Army and had a significant heroin and cocaine addiction.  
However, he also reported that he actually started abusing 
drugs, mainly pills, as an adolescent.  His first 
incarceration at a prison was as a juvenile in 1966, prior to 
his military service. 

A VA social worker, in a treatment note dated in February 
2000, noted that the veteran had been "banned" from a VAMC 
for stealing furniture when he was discharged from a 
domiciliary program and had moved into a local sober house.  
It was noted that the veteran needed to, "learn that self-
responsibility and rigorous honesty were keystones to [his] 
ongoing recovery and without these his prognosis [was] 
poor."  Regarding the veteran being banned from the VAMC, a 
subsequent notation in his medical chart notes that the 
information was incorrect.  While the veteran admitted taking 
a lamp, he returned the lamp and no chargers were filed.

An April 2000 VA outpatient treatment record notes that the 
veteran's history was significant for major depression and 
possibly PTSD.  He also had a personality disorder with 
dependency traits.  He had serious medical problems including 
diabetes mellitus, degenerative joint disease of the hips and 
shoulder, hypertension, hepatitis C, positive tuberculin skin 
test, coronary artery disease, and a subdural hematoma.  

A June 2000 VA outpatient psychiatric treatment record notes 
that the veteran had recently gotten married.  However, he 
felt that it was a mistake.  After being served with a 
restraining order, he developed chest pain, drank, and came 
to the emergency room.  In July 2000, the veteran was found 
in a somnolent condition on VA grounds.  He reported that he 
was not using alcohol or drugs and was discharged from the 
emergency room against medical advice.

In January 2001, the veteran underwent a psychological 
examination for the West Virginia Disability Determination 
Service.  He reported prior involvement with the Black Mafia 
in Philadelphia.  As a result of this association, he 
experienced multiple trauma including seeing people shot, 
having his house fire-bombed, and having his parents house be 
the target of a drive by shooting during which his sister was 
shot four times and killed.  He reported other similar 
events.  As a result of these experiences, he had flashbacks 
and nightmares.  He experienced paranoia on a daily basis and 
still felt that his life was in danger.  He also had 
significant sleep disturbance.  The pertinent assessments 
were polysubstance abuse, by history; PTSD, by history; and 
borderline intellectual functioning.

In August 2001, the veteran underwent a VA social work 
assessment.  He had been unemployed for three weeks and had 
been receiving inpatient treatment for angina for the past 
two weeks.  During this assessment, the veteran provided a 
detailed social and educational history.  He reported that he 
started school at the age of 5 and recalled suffering from 
separation anxiety that was so severe that he had to 
literally be dragged to school crying the whole way.  He 
failed second grade.  He acknowledged that he was hyperactive 
and a behavioral problem while a child.  He recalled one 
incident when he jumped out the window of a second floor 
bathroom after his 4th grade teacher tried to correct him.  
After that incident he was taken out of public school and 
enrolled in Catholic school.  However, he was kicked out of 
school in the 5th grade for keeping money that he had 
collected selling candy for the Catholic church.  His grades 
dropped in junior high school after he joined a gang and kept 
getting into trouble.  He fought in gang wars, started taking 
drugs and alcohol, "sassed teachers," and hit his teachers 
during this time.  He first tried alcohol at the age or 12 or 
13 and first used drugs, including pot, speed, and 
barbiturates, at the age of 13.  He was using drugs on a 
regular basis by the age of 14 and was selling drugs at the 
age of 15.  He was again kicked out of school and transferred 
to another junior high school.  His grades continued to drop 
and he dropped out of school in the 11th grade.  He obtained 
his GED after service while incarcerated.  

The veteran reported that he had a problem with authority 
figures while in service and used drugs and alcohol 
throughout service.  He also reported that he was sexually 
assaulted during service.  His highest rank was an E-3; 
however, he was demoted and discharged as an E-1.  He 
recalled that he was reduced in rank several times in service 
for pimping in the barracks and selling drugs; however, this 
was never proven.  He reported that he was sexually abused at 
the age of 12 by an 18-year-old baby sitter.  

In a statement dated in September 2001, the veteran reported 
that he self medicated with drugs and alcohol to "alleviate 
the images that still haunt [him] today."  Subsequent VA 
treatment records show continued treatment for substance 
abuse.  

In September 2001, the Social Security Administration (SSA) 
awarded the veteran disability benefits.  It was determined 
that the veteran had become disabled in August 1999 from 
severe impairments caused by an organic mental disorder, an 
anxiety disorder, a personality disorder, diabetes mellitus, 
and generalized arthritis.  The veteran's substance abuse 
disorder was not a factor in the SSA decision.  

A January 2002 VA detoxification admission note indicates 
that the veteran reported withdrawal symptoms.  He had been 
using heroin, cocaine, and alcohol.    He was admitted into a 
detoxification program.  He left the program against medical 
advice.  Subsequent treatment records not that he began using 
street drugs again and was readmitted in February 2002; 
however, he again left against medical advice returning 
several days latter reporting that he had been using heroin 
and drinking. 

In June 2002, the veteran responded to a request from the RO 
for information regarding his alleged in-service sexual 
assault.  He reported that, in 1969 or early 1970, he was 
drinking in his room and was given something in his drink 
without his knowledge.  He woke up to find himself being 
sexually assaulted.  A sergeant was making a bed check and 
his assailant fled by climbing out a window.  He reported 
that he was sent to Frankfurt to speak with the Criminal 
Investigation Division (CID).  According to the veteran, the 
Army began to harass him and reduced him in rank and barred 
him from promotion.  He was then was kicked out of his unit 
and barred from transfer and reenlistment.  He lost all 
respect for authority and started abusing alcohol and drugs.  
He was unable to hold a job and found himself alienated from 
his children and divorced.  He continued to have nightmares.  

Pursuant to the Board's prior Remand, the veteran was 
scheduled for a VA examination to be conducted in May 2003.  
He was informed of this examination by letter dated several 
weeks prior to the examination.  The record reflects that he 
did not appear for the scheduled examination.

VA outpatient treatment records dated in February and May 
2004 indicate that the veteran showed some signs of 
depression.  He reported depression with decreased sleep, 
interest in activities, concentration, and appetite.  He also 
reported feelings of guilt.  He had no suicidal ideations.  
 
Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f) was amended in March 2002, as follows:

(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

The Board observes that the veteran's claim is based upon a 
non-combat stressor.  As noted above, his lay testimony alone 
is not enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that there is no 
credible supporting evidence that the claimed in-service 
stressor of a sexual assault actually occurred.  The evidence 
shows that the veteran has a personality disorder in addition 
to his PTSD and substance abuse problems.  The evidence shows 
that he had problems with authority that predated his alleged 
sexual assault.  He was beaten by his father, incarcerated as 
a juvenile for assault, and hit his teachers as a child.  
While he was AWOL in April 1969, this absence predated his 
service in Germany and his alleged sexual assault.  While the 
veteran's service records reflect that he was asleep at his 
post on several occasions and that he left an area against 
orders while on restriction, the evidence does not indicate 
that these actions resulted from or had any relation to an 
alleged sexual assault.  Rather, they are consistent with 
behavior that he expressed prior to service.  

The Board acknowledges that the veteran has a diagnosis of 
PTSD.  This diagnosis has been attributed to various alleged 
service and nonservice stressors including participation in 
gang activity as well as his alleged in-service sexual 
assault.  However, for purposes of establishing service 
connection for PTSD, VA is not required to accept a PTSD 
diagnosis based on an unsubstantiated history.  See Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).  Significantly, in 
this case, the Board finds that the record is devoid of 
evidence corroborating the occurrence of the veteran's 
claimed stressor of in-service sexual assault.  Hence, an 
essential criterion for establishing service connection for 
PTSD, as set forth in 38 C.F.R. § 3.304(f), is not met.

The veteran has had an opportunity to set forth his 
allegations regarding PTSD.  The RO has furnished him with 
several questionnaires intended to illicit information that 
could be used to attempt to substantiate his allegations.  
Careful review of the record reveals there is no evidence in 
the veteran's personnel file or SMRs to reflect that a report 
of any physical assault or attempted rape was made or that 
medical attention was provided.  The Board has considered the 
evidence in view of 38 C.F.R. § 3.304(f)(3) and VA's 
Adjudication Procedural Manual, M21-1, Part III, 5.14(d).  
However, additional credible supporting evidence from other 
sources which pertains to the veteran's claimed stressor has 
not been submitted.

The Board also points out that the veteran's own testimony 
and statements are inconsistent, and that the veteran's most 
recent version of events is not supported by the medical 
evidence of record.  In this respect, the veteran has 
variously reported that he started using drugs and alcohol to 
self medicate following his alleged sexual assault.  However, 
on other occasions, he reported that his history of drug and 
alcohol abuse predated service.  The Board also notes that VA 
treatment records reflect the veteran's report of being 
sexually assaulted as a child by a baby sitter.  

The Board has considered the places, types and circumstances 
of the veteran's service as documented by his personnel and 
service medical records, as well as all pertinent medical and 
lay evidence in the adjudication of this appeal.  The fact 
remains, however, that because the veteran's alleged 
inservice stressor is not combat related, credible evidence 
other than the veteran's own assertions is needed to 
corroborate the occurrence of the claimed stressful 
experiences.  Simply stated, such evidence is lacking in this 
case, and there is nothing within the provisions of 
38 U.S.C.A. § 1154(b) (or elsewhere) that provides an 
exception to this evidentiary requirement.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


